internal_revenue_service department of the treasury number info release date index number washington dc person to contact refer reply to cc psi b1-genin-119622-02 date aug dear this responds to your letter dated date requesting recognition of election to be an s_corporation unfortunately we are unable to recognize the taxpayer’s election a small_business_corporation may make an s_corporation_election for any taxable_year at any time during the preceding_taxable_year or at any time on or before the 15th day of the 3rd month of the taxable_year for which it is to be effective internal_revenue_code sec_1362 an election made after the 15th day of the 3rd month will not become effective until the following taxable_year sec_1362 if an s election terminates the corporation and any successor_corporation cannot make another s election the 5th taxable_year following the taxable_year for which the termination was effective without permission from the secretary sec_1362 to obtain the secretary’s permission a private_letter_ruling request must be submitted the fact that more than percent of the corporation’s stock is owned by people who did not own stock in the corporation when it terminated tends to establish that the secretary should grant income_tax regulations sec_1_1362-5 announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2002_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room we hope that this information is helpful to you if you have additional questions please contact at s dianna k miosi sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures announcement revproc_2002_1 cc
